               Case 1:15-cr-10353-DJC Document 12 Filed 03/29/19 Page 1 of 4
 
 


                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS

                                                       )
    UNITED STATES OF AMERICA                           )
                                                       )
    v.                                                 )      No. 1:15-cr-10353-DJC-1
                                                       )
    DAVID LEON,                                        )
                                                       )
                                 Defendant.            )
                                                       )

                          GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                          MOTION TO TERMINATE SUPERVISED RELEASE

           The government opposes the defendant, David Leon’s Motion to Terminate his Supervised

    Release (“Defendant’s Motion”) submitted on February 28, 2019. Docket No. 7. After discussions with

    the United States Probation Office (“Probation”), the government joins its recommendation to continue

    Mr. Leon’s supervision until his term expires on December 23, 2019. As grounds for this joint

    recommendation, the government states the following.

          1.     Mr. Leon has made significant progress during his term of supervision and the government

commends him on his efforts to maintain his sobriety, support his family, and maintain full-time

employment.

          2.     Throughout the course of Mr. Leon’s supervision, Probation has conducted periodic

reviews to determine his progress. Based on these continuing reviews, Probation believes that Mr. Leon

would continue to benefit from supervision until the end of his term in approximately nine months.

          3.     Despite Mr. Leon’s progress, his time on supervision has not been completely free of

challenges. On February 1, 2018, Mr. Leon failed a urinalysis test. He told Probation that he used cocaine

in a social setting. On February 26, 2018, Probation notified this Court in a Non-Compliance Summary.

          4.     Based on that failed test, Probation created a plan with Mr. Leon to help him recommit to

                                                      1
 
            Case 1:15-cr-10353-DJC Document 12 Filed 03/29/19 Page 2 of 4
 
 
his sobriety. He enrolled in an outpatient drug treatment program and Probation encouraged Mr. Leon to

continue his group meetings. Mr. Leon’s attendance at the outpatient treatment program meetings was

sporadic and in November 2018, he left the program prior to its completion. Mr. Leon then missed

appointments in December 2018 and January 2019 to complete the program.

       5.      On December 12, 2018, Mr. Leon failed to report for a mandatory drug test, but was

rescheduled shortly thereafter and did report. On January 17, 2019, Mr. Leon provided a diluted sample at

a scheduled urinalysis. Based on these issues, Probation would like to continue to assist Mr. Leon in his

efforts towards complete sobriety.

       6.      As part of his supervision, Mr. Leon is required to submit written reports to Probation each

month. These reports include general information about his living situation, his employment, and any

police contact. In November and December 2018, Mr. Leon failed to submit those reports. He later

provided the reports in February 2019, but as of the date of this filing, he has not submitted his February

2019 report to Probation.

       7.      The government and Probation ask this Court to continue Mr. Leon’s supervised release

until its scheduled termination on December 23, 2019. Probation believes that Mr. Leon will benefit from

remaining on supervision and it will serve as a natural deterrent to any further interference with Mr.

Leon’s continued sobriety. Probation believes that supervised release will be a positive force in Mr.

Leon’s life, not a hindrance, and will aid him in his final reintegration into the community.




                                                      2
 
              Case 1:15-cr-10353-DJC Document 12 Filed 03/29/19 Page 3 of 4
 
 
         8.     Based on the foregoing reasons, the government and Probation oppose the Defendant’s

Motion and ask this Court to continue Mr. Leon’s supervision until its completion on December 23, 2019.


                                             Respectfully submitted,

                                            ANDREW E. LELLING
                                            United States Attorney


    Dated: March 29, 2019              By: /s/ Stephen W. Hassink
                                           STEPHEN W. HASSINK
                                           Assistant United States Attorney




                                                    3
 
             Case 1:15-cr-10353-DJC Document 12 Filed 03/29/19 Page 4 of 4
 
 




                                     CERTIFICATE OF SERVICE

        I certify that, on March 29, 2019, I caused a copy of the foregoing document to be served
electronically by ECF to all counsel of record and by first-class mail to the defendant at address 115
Farnham Street, Lawrence, MA 01843.


    Dated: March 29, 2019               By: /s/ Stephen W. Hassink

                                               Stephen W. Hassink
                                               Assistant United States Attorney




                                                     4
 
